Citation Nr: 0217252	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

(The issues of entitlement to service connection for left 
and right knee disorders will be adjudicated by the Board at 
a later date, following additional development undertaken 
separately by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 until he 
retired from service in February 1973.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2000 in 
which the North Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA) determined that 
claims for service connection for bilateral knee disorders 
had not been reopened.

In accordance with the favorable decision rendered below as 
to whether the veteran's claims should be reopened, the 
Board is also undertaking additional development on the 
issues of entitlement to service connection for left and 
right knee disorders, pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed the Board 
will provide notice of the development as required by Rule 
of Practice 903  (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving notice 
and reviewing the appellant's response thereto, the Board 
will prepare a separate decision addressing these issues.

A personal hearing was held before the undersigned Board 
Member by means of video teleconferencing in June 2002.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied 
most recently by the RO in June 1975.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not indicate disagreement with that 
decision within one year following notice thereof.

2.  Additional evidence submitted since June 1975 is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim of entitlement to 
service connection for a left knee disorder.

3.  Service connection for a right knee disorder was denied 
most recently by the RO in August 1999.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not indicate disagreement with that 
decision within one year following notice thereof.

4.  Additional evidence submitted since August 1999 is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim of entitlement to 
service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  A June 1975 RO decision, whereby service connection for 
a left knee disorder was denied, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received since June 1975 is new and material, 
and the veteran's claim for service connection for a left 
knee disorder has been reopened.  38 U.S.C.A. §§ 5108, 
5121(a) (West 1991); 38 C.F.R. § 3.156(a) (2002). 

3.  An August 1999 RO decision, whereby service connection 
for a right knee disorder was denied, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

4.  Evidence received since August 1999 is new and material, 
and the veteran's claim for service connection for a right 
knee disorder has been reopened.  38 U.S.C.A. §§ 5108, 
5121(a) (West 1991); 38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published 
on August 29, 2001, and they apply to most claims for 
benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date, such as the 
one in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, a revised standard 
for adjudicating new and material evidence claims is not 
applicable to the claim on appeal.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).  The claim in this 
case was received prior to that date.  To the extent that 
VCAA does apply to the question of whether the claim has 
been reopened, no prejudice will accrue to the claimant in 
view of the Board's action on this limited issue.


II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  
38 U.S.C.A. § 5108 (West 1991); see also 38 U.S.C.A. 
§§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.


When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and 
evaluated on its merits; in such circumstances, all 
evidence, both old and new, will be considered by VA after 
it ensures that its duty to assist has been fulfilled.

In the instant case, service connection for a disability 
characterized as post operative status medial meniscectomy 
was denied by the RO in May 1973, following review of 
evidence that included the veteran's service medical records 
and the report of an April 1973 VA examination.  The RO 
noted that, in February 1955, there was a report of 
recurrent right knee dislocation, and that there was 
"[a]pparently" also a problem with the left knee.  It also 
noted that his August 1952 service enlistment examination 
report showed a surgical scar as evidence of a removal of a 
torn semilunar cartilage.  The RO determined that post 
operative status medial meniscectomy had not been incurred 
in or aggravated by service, a decision of which the veteran 
was notified, along with appellate rights and procedures, on 
May 17, 1973.  No notice of disagreement was received within 
one year thereafter.

In June 1975, the RO denied service connection for a left 
knee disorder; the evidence at that time included service 
medical records, the report of the April 1973 VA 
examination, and the report of May 1974 hospitalization for 
left knee exploratory arthrotomy and medial meniscectomy.  
The RO found that the veteran's inservice left knee 
complaints were shown to have reached the point of complete 
recovery, and that the injury for which he was hospitalized 
in May 1974 was a complete, new and distinct injury that was 
not related to his inservice problem.

The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated June 25, 
1975.  No notice of disagreement was received within one 
year thereafter.

In August 1999, the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a right knee meniscectomy.  The evidence of 
record considered by the RO at that time included VA and 
private treatment records pertaining to complaints of 
neurological impairment.  The RO found that the veteran had 
not submitted any evidence in support of his claim, in that 
the records showed no evidence of treatment for the right 
knee.  The veteran was notified of that decision, and of 
appellate rights and procedures, by means of a letter dated 
August 31, 1999.  No notice of disagreement was received 
within one year thereafter.

The above rating decisions are final, and can be reopened 
only upon the receipt by VA of evidence that is both new and 
material.  In May 2000, the veteran again requested 
compensation for knee disorders, in essence requesting that 
the final decisions with regard to the left knee (the most 
recent denial of which was in June 1975) and the right knee 
(the most recent denial of which was in August 1999) be 
reopened.  The evidence received subsequent to June 1975 
(for the left knee) and subsequent to August 1999 (for the 
right knee) includes a private medical record dated in 
October 1993 reflecting the presence of post traumatic left 
knee degenerative arthritis, a June 2000 private medical 
record indicating assessments to include degenerative joint 
disease of the knees, and an August 2000 VA treatment record 
noting an X-ray finding of severe bilateral degenerative 
joint disease.  This evidence is new, in that neither these 
records, nor the information contained therein, had 
previously been associated with the claims folder.  In 
addition, these records are material, in that they present 
information that must be considered in order to decide 
fairly the merits of the claim; that is, that degenerative 
joint disease is now present in each knee.  Further, through 
testimony the veteran has provided additional information 
with respect to the disability involving his knees.  See 
38 C.F.R. § 3.156(a).  The veteran's claim is, accordingly, 
reopened.  



ORDER

New and material evidence has been submitted to reopen 
claims of entitlement to service connection for left and 
right knee disorders.  To that extent, the appeal is 
granted.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

